           Case 4:21-cv-00102-JM Document 7 Filed 09/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BLAKE ANTHANY HALLMAN                                                                  PLAINTIFF

V.                                No. 4:21-CV-102-JM-JTR

SUSAN POTS, Administrator,
Drew County Detention Facility; and
MARK GOLBER, Sheriff, Drew County                                                  DEFENDANTS

                                             ORDER

       Plaintiff Blake Hallman has not complied with the June 21, 2021 order directing him to file

a notice of his current mailing address within 30 days if he wished to pursue this lawsuit. Doc. 5.

The time to do so has expired. Mail sent to Hallman at his address of record, the Drew County

Detention Facility, has been returned as undeliverable, with no forwarding address. Docs. 4 & 6.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41 (b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 15th day of September, 2021.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
